Citation Nr: 1532355	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1966 (to include service in Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) (the Agency of Original Jurisdiction (AOJ)).  In September 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2011 and July 2014, the case was remanded for additional development.


FINDING OF FACT

1.  The Veteran's STRs note an elevated blood pressure reading on service separation examination, but with normal blood pressure readings upon retesting.

2.  Hypertension was not manifested or diagnosed in service or manifested in the first postservice year; the Veteran's current hypertension is not shown to be related to his military service, to include as due to exposure to herbicides therein.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  
During the September 2011 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and posed questions to elicit testimony addressing the unsubstantiated elements of the Veteran's claim.  The Veteran indicated understanding of what was needed to substantiate the claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In December 2011, the Board remanded this matter to obtain updated VA treatment records, private periodical examination records from the Veteran's employer (Chevron) that he indicated he would submit, and a VA examination to evaluate his hypertension.  Updated VA treatment records were obtained, and the Veteran was afforded a March 2012 hypertension examination.  The AOJ also asked the Veteran to provide identifying information and authorizations needed to secure the records sought from Chevron.  By February 2012 correspondence, the Veteran indicated that he had contacted Chevron but had heard nothing, and did not provide the requested information.  While the Veteran later submitted some medical records from Chevron, they were identified as supporting a claim of service connection for a kidney disability, and it was unclear whether further records related to hypertension were forthcoming.  In July 2014, the Board remanded the matter to again ask the Veteran to provide the identifying information and authorizations needed to obtain any additional records from Chevron related to his hypertension.  He responded merely with a September 2014 statement indicating he was laid off from Chevron in January 1992, and that his last physical with Chevron was in 1986.  The Board interprets his response as indicating either that there are no additional records, or that any such records do not support his claim.  The Board finds that the AOJ has substantially complied with the remand directives.  The March 2012 VA examination report reflects consideration of the entire record and examination of the Veteran, and the opinions therein are supported by rationale that cites to supporting factual evidence and medical literature.  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include hypertension, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

The Veteran has also alleged that his hypertension may be related to exposure to herbicides during his service in Vietnam.  A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  Certain enumerated diseases may be service connected on a presumptive basis if manifested in a Veteran so exposed, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Hypertension is not listed among the enumerated diseases.

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for a diagnosis of hypertension.  A May 1966 consultation note indicates that, on service separation examination, he had elevated blood pressure.  However, on follow-up evaluation and a three-day recheck, he was found to have a normal cardiovascular system; his blood pressures in both arms after five minutes supine were 130/80 (the reading ultimately recorded on service separation examination report).

Postservice private records (dated from the 1960s to the 1980s) show normal blood pressure readings on several physical examinations and are silent for any notations related to hypertension until November 1980, when mild hypertension was diagnosed.  A June 1988 private record shows a diagnosis of moderate hypertension, and notes it was probably due to smoking or dietary factors.  Thereafter, records throughout the 1990s consistently note essential hypertension or controlled hypertension.  Private and VA records document evaluations of, and treatment for, hypertension thereafter, and note that the hypertension was, for the most part, well-controlled.  
At the September 2011 videoconference hearing, the Veteran testified that he began taking medication for hypertension in the 1970s, suggesting that there was continuity of symptomatology since service. 

On March 2012 VA examination, the diagnosis was hypertension that began in 1988.  The Veteran reported elevated blood pressure at separation examination, with no other instance of such during active duty.  Thereafter, elevated high blood pressure was first noted around 1992, and he had been on medication for hypertension since then.  He opined that his high blood pressure may be due to exposure to herbicides in Vietnam, but indicated that no physician had offered an opinion to that effect.  The examiner opined that the Veteran's hypertension was not related to his active service, to include as due to exposure to herbicide agents therein; he acknowledged the initially elevated blood pressure at separation, but explained that the Veteran's blood pressure was, in actuality normal then, as the final blood pressures recorded at separation and on follow-up consultation were normal (130/80).  Furthermore, the examiner noted that "it is well known that blood pressure can be transiently elevated on a sporadic basis due to lack of a short period of relaxing before readings, and transient stimulants such as adrenaline from pain or stress, or due to other stimulants (i.e. nicotine or caffeine).  An elevated blood pressure in such situations is not considered hypertension, as such diagnosis requires persistently elevated blood pressures on multiple readings when the Veteran is relaxed."  In light of that, the several physical examinations noting normal blood pressures after separation, and the lack of a formal diagnosis of hypertension until 1988 (22 years after discharge), the examiner found that the Veteran's hypertension was not related to his service.  He explained that it would not have taken such a long period of time to diagnose and treat hypertension.  Finally, the examiner noted there is no medical literature supporting any etiological link between hypertension and Agent Orange, and particularly with a 22-year delayed onset, there is no reason to expect such a relationship to exist.  

It is not in dispute that the Veteran now has hypertension.  The record clearly shows that he has a history of such disease, and takes medication for it.  However, hypertension was not diagnosed or manifested in service; as indicated by the March 2012 VA examiner, the elevated blood pressure on service separation examination, followed by normal readings on retesting, does not establish such diagnosis.  Furthermore, there is no evidence or allegation that hypertension was diagnosed in the first postservice year.  The earliest record noting hypertension is dated in November 1980.  Although the Veteran appears to allege continuity of elevated blood pressures in his September 2011 hearing testimony indicating he began taking hypertension medication in the 1970s, on subsequent (March 2012) VA examination, he reported that his treatment for hypertension began in1992.  Notably, he has not submitted (or identified for VA to secure) any records of treatment for hypertension in the 1970's.  Reports of postservice private physical examinations between the 1960s and the 1980s are silent regarding hypertension prior to November 1980.  Therefore, service connection for hypertension on the basis that it became manifest in service and has persisted since, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Board notes that the Veteran has established service connection for diabetes mellitus, and that hypertension is a disease that may be a complication of diabetes.  However, the Veteran has not specifically advanced (or submitted any evidence supporting) a theory of entitlement to service connection for hypertension as secondary to diabetes, and nothing in the record suggests that his hypertension was, or may have been, caused or aggravated by diabetes mellitus.  Notably, hypertension pre-existed his diagnosis of diabetes, and the record does not show or suggest that it advanced in severity since diabetes was diagnosed.  Significantly, on March 2012 diabetes examination, the examiner found that the Veteran did not have any other disabilities that were aggravated by his diabetes, including hypertension (weighing against a finding that the Veteran's diabetes has aggravated his hypertension).  Therefore, the record does not support an award of service connection for hypertension as secondary to service-connected diabetes.  

What remains for consideration is whether the Veteran's current hypertension may somehow otherwise be related to his military service, to include as due to exposure to herbicides therein.  That is essentially a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

The record includes only one medical opinion addressing the matter of a nexus between the Veteran's hypertension and his service, that offered on March 2012 VA examination.  In addition to finding that hypertension did not have its origins during military service (as discussed above), the examiner also opined that, considering the extremely long period of time between discharge and formal diagnosis of hypertension, it was less likely than not that such disability is otherwise related to his military service.  The examiner noted that it would not take so long postservice for hypertension incurred therein to be diagnosed and treated.  While that opinion erroneously dates the initial diagnosis of hypertension in 1988, when the record shows an earlier diagnosis in 1980, such error does not render the examiner's opinion less probative as to its central premise (that a lengthy interval between military service and the initial diagnosis of hypertension makes it unlikely that the two are related).  A diagnosis of hypertension in 1980, albeit not 22 years postservice, still leaves a 14 year interval between service and the initial postservice diagnosis of mild hypertension.  Significantly, a June 1988 private medical diagnosis of hypertension relates such disability to smoking and dietary factors (and not to the Veteran's military service).  As the March 2012 VA examiner's opinion is supported by a thorough explanation citing to supporting factual data that is consistent with other medical evidence of record, the Board finds it highly probative in this matter.  Because there is no competent evidence to the contrary, it is persuasive.

Turning to the Veteran's theory of entitlement based on exposure to herbicides, the Board finds that, while service records show that he served in Vietnam, and is therefore presumed to have been exposed to herbicides, hypertension is not an enumerated disease under 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection under 38 U.S.C.A. § 1116 is not warranted.  Consequently, to substantiate a claim based on exposure to herbicides, there must be medical opinion evidence supporting an etiological relationship between hypertension and exposure to herbicides.  Jandreau, 492 F.3d at 1377.  Here, the only relevant medical opinion of record is that offered on March 2012 VA examination.  The examiner found nothing in the medical literature supporting an etiological link between hypertension and Agent Orange and found no reason to expect that such a relationship exists.  The Board finds that opinion probative and, as there is no competent evidence in the record to the contrary, persuasive.  Therefore, service connection on the basis that the Veteran's hypertension is related to exposure to herbicides in service is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Therefore, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.  


ORDER

The appeal seeking service connection for hypertension is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


